DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 3/8/22. Claims 1, 2, 11, and 13 have been amended. No new claims have been added. Therefore, claims 1-9, 11 and 13-19 are presently pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Noble (US 2006/0174889), hereinafter Noble in view of Lubke et al (US 2012/0145158), hereinafter Lubke.
Regarding claim 1, Noble teaches a nasal pillow (Figs. 3a, 3b), comprising:
an inner wall (see annotated drawing below) having a first end (Fig. 3B, bottom end) and a second end opposite the first end (See annotated drawing), wherein the second end of the inner wall is proximal to an end of the nasal pillow that inserts into a nostril of a patient (Fig. 3B top end is inserted into the nose); and
an outer wall (Fig. 3B: 30, see below) having a first end (See annotated figure below) and a second end opposite the first end (See figure below, end opposite first end), wherein the first end of the outer wall is connected to the second end of the inner wall (Fig. 3B), wherein the second end of the outer wall is separated from the inner wall by a radial gap (Fig. 3B), and wherein, when the outer wall is inserted into the nostril of the patient, the outer wall is configured to conform to the nostril (Paragraphs 178 when inserted it forms a seal with the nostril and therefore would be conforming) by compressing in a first direction and expanding in a second direction (Per the instant application specification at paragraph 29 when the pillow is inserted, the nasal pillow is compressed in the direction of the minor elliptical axis causing a corresponding elongation in the direction of the major elliptical axis. The examiner notes that any nasal pillow inserted into the nose which is compressed in one direction would expand in another direction), and an edge of the second end of the outer wall is configured to engage with one or more points inside the nostril to retain the edge inside the nostril. (Paragraph 61, paragraph 180, Figs 5A and 5B illustrate how the angle of the wedge locks the airway in place)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Noble does not expressly disclose that the nasal pillow when inserted into a nostril of a patient is configured to conform to the nostril by compressing in a first direction and expanding in a second direction. 
However, Lubke teaches a nasal pillow (Fig. 34A) and when inserted into a nostril of a patient, the outer wall is configured to conform to the nostril by compressing in a first direction (Fig. 34c-1, 34-C-2 show the nasal pillow in an uncompressed state and 34c-4 shows the pillow in a compressed state ; Paragraph [0196]) and expanding in a second direction (Paragraph [0197] discloses flexing in another direction compare figures 34c-2 and 34c-4, the major axis increases in length while the minor axis decreases).
It would have been obvious to a person or ordinary skill in the art prior to the filing date of the invention to have provided Noble with the compression in one direction and the expansion is a second direction as taught by Lubke to allow the nasal pillow to be inserted into the nose. (Paragraph 197)

an interconnection (Fig. 25A:2506, paragraph 2002) but does not teach an interconnection that couples the nasal pillow to an air entrainment device that, during operation, entrains ambient air with delivered oxygen according to a first amplification ratio, wherein the inner wall is configured to maintain the flow amplification ratio of the entrainment device during operation.
However, Lubke teaches an interconnection (34a bottom area) that couples the nasal pillow to an air entrainment device that, during operation, entrains ambient air with delivered oxygen according to a first amplification ratio (Applicant does not disclose an entrainment device and the interconnection as shown by Lubke is the same as shown in Applicant’s drawings. Therefore, the interconnection of Lubke is capable of connecting to an entrainment device which entrains ambient air with delivered oxygen), wherein the inner wall is configured to maintain the flow amplification ratio of the entrainment device during operation. (The shape of the Lubke interconnection is the same as Applicant’s and would therefore maintain the flow amplification ratio of the entrainment device. the examiner notes that per MPEP 2114 an apparatus covers what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus. if the prior art apparatus teaches all of the structural limitations of the claim. In this case Lubke teaches the interconnection as claimed)

    PNG
    media_image2.png
    442
    694
    media_image2.png
    Greyscale


It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have substituted the interconnection area of Noble with the interconnection area of Lubke since both connection styles provide a connection to a device to provide air to the nasal pillow.  Further having a single attachment as described by Lubke allows customization of fit. (Paragraph 192)

Regarding claim 2, Noble in view of Lubke teaches the nasal pillow of claim 1 and Noble in view of Lubke teaches wherein the interconnection is proximal to the first end of the inner wall.  (the interconnection of Noble is located proximal the first end of the inner wall, Fig. 25a)
Therefore, the combination of Noble with Lubke teaches an interconnection proximal to the first end of the inner wall.

Regarding claim 3, Noble in view of Lubke teaches the nasal pillow of claim 2, but Noble does not teach where in the interconnection comprises a counterbore.
However, Lubke teaches the interconnection (Fig. 34a, bottom area is interconnection area) wherein the interconnection comprises a counterbore (Annotated Figure 34a, “counterbore” labels the inside annular cavity) to which the portion of the air entrainment device is attached via an adhesive (Paragraph [0192] discloses the interconnection may be connected into the recess of the sealing assembly with a glued butt joint).

    PNG
    media_image2.png
    442
    694
    media_image2.png
    Greyscale

	
Regarding claim 4, Noble in view of Lubke teaches the nasal pillow of claim 2, but Noble does not disclose an interconnection with an over-molded component.
However, Lubke teaches an interconnection proximal to the first end of the inner wall (Fig. 34a, bottom area is interconnection area) wherein the interconnection comprises an over-molded component to which the portion of the air entrainment device is attached via the over-molded component (Paragraph [0191] discloses the nasal pillow including the base is molded. Paragraph [0196] discloses this connects to the air entrainment device).
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have substituted the interconnection area of Noble with the interconnection area of Lubke since both connection styles provide a connection to a device to provide air to the nasal pillow.  Further having a single attachment as described by Lubke allows customization of fit. (Paragraph 192)

Regarding claim 5, Noble in view of Lubke teaches the nasal pillow of claim 1, and Lubke further teaches wherein the first direction represent a first cross-sectional direction of the nostril and is substantially perpendicular to a columella of the patient when the outer wall is inserted into the nostril of the patient (See figures 34c-2 and 34c-4, the minor axis is perpendicular) and the second direction represents a second cross-sectional direction of the nostril that is perpendicular to the first direction and substantially parallel to the columella of the patient when the outer wall is inserted into the nostril of the patient (Fig. 34c-2, 34c-4, the major axis is parallel to the columella).

Regarding claim 6, Noble in view of Lubke teaches the nasal pillow of claim 1, and Lubke further teaches wherein, when the nasal pillow is not inserted into the nostril of the patient, a ratio of a minor axis of a cross section of the outer wall to a major axis of the cross section of the outer wall is in the range of 0.8 to 1 (Paragraph [0212] disclose the nasal prongs may have a circular shape. The ratio of the major and minor axis of a circle is 1).


Regarding claim 9, Noble in view of Lubke teaches the nasal pillow of claim 1, and Noble further teaches wherein, when the nasal pillow is inserted into the nostril of the patient, the outer wall forms a seal against the interior walls of the nostril (paragraph 74, paragraph 178).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Noble in view of Lubke (U.S. PG Pub 20120145158), as applied to claim 1 above, and further in view of Gunaratnam (U.S. PG Pub 20040226566), hereinafter Gunaratnam.
Regarding claim 7, Noble in view of Lubke teaches the nasal pillow of claim 1, and Lubke further teaches wherein, when the nasal pillow is inserted into the nostril of the patient, the outer wall is configured to be compressed (Fig. 34c-2 and 34c-4; Paragraph [0199] discloses the compression of dimension D to d.).
Noble in view of Lubke does not disclose such that the ratio of the minor axis of the cross section to the major axis of the cross section is less than 0.8.
However, Gunaratnam does teach nasal pillows with a ratio of the minor axis of the cross section to the major axis of the cross section is less than 0.8 (Paragraph [0227] teaches nasal pillows with an ellipse ratio of 0.7 which is based on the patient’s nostril circumference)
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the compressible nasal pillows disclosed 

Regarding claim 8, Noble in view of Lubke discloses the nasal pillow of claim 6.
Noble in view of Lubke does not disclose wherein when the nasal is inserted the ratio of the minor axis of the cross section to the major axis of the cross-section is in the range 0f 0.4 to 0.7.
However, Gunaratnam teaches nasal pillows wherein, when the nasal pillow is inserted into the nostril of the patient, the outer wall is configured to be compressed such that the ratio of the minor axis of the cross section to the major axis of the cross section is in the range of 0.4 to 0.7 (Gunaratnam teaches an ellipse ratio of 0.7, paragraph 227).

Claims 11, 13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lubke in view of Noble.
Regarding claim 11, Lubke discloses nasal pillows comprising: a first nasal pillow; a second nasal pillow; and a connecting bar that connects the first nasal pillow to the second nasal pillow (Paragraph [0192] discloses a first and second nasal pillow, i.e. a pair, and a thin silicone section connecting the two together), the connecting bar being disposed below a bottom surface of the first20 nasal pillow and a bottom surface of the second nasal pillow (Fig. 49, connecting bar 1088 at the bottom of the pillows), wherein each of the first nasal pillow and the second nasal pillow comprises: an inner wall having a first end and a second end opposite the first end; and an outer wall connected the inner wall (Figure 34a the inner and outer wall form either side of the nasal pillow 270) and when inserted into a nostril of a patient, the outer wall is configured to conform to the nostril by compressing (in a first direction and expanding in a second direction (Paragraph [0197] discloses flexing in another direction compare figures 34c-2 and 34c-4, the major axis increases in length while the minor axis decreases);
an interconnection (34a bottom area) that couples the nasal pillow to an air entrainment device that, during operation, entrains ambient air with delivered oxygen according to a first amplification ratio (Applicant does not disclose an entrainment device and the interconnection as shown by Lubke is the same as shown in Applicant’s drawings. Therefore, the interconnection of Lubke is capable of connecting to an entrainment device which entrains ambient air with delivered oxygen), wherein the inner wall is configured to maintain the flow amplification ratio of the entrainment device during operation. (The shape of the Lubke interconnection is the same as Applicant’s and would therefore maintain the flow amplification ratio of the entrainment device. the examiner notes that per MPEP 2114 an apparatus covers what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus. if the prior art apparatus teaches all of the structural limitations of the claim. In this case Lubke teaches the interconnection as claimed)
Lubke does not comprise the second end of the inner wall is proximal end of the nasal pillow that inserts into a nostril of a patient; and an outer wall having a first end and a second 
However, Noble teaches nasal pillows (Figs. 3A, 3B) having an inner wall (see annotated drawing below) having a first end (Fig. 3B, bottom end) and a second end opposite the first end (See annotated drawing), wherein the second end of the inner wall is proximal to an end of the nasal pillow that inserts into a nostril of a patient (Fig. 3B top end is inserted into the nose); and
an outer wall (Fig. 3B: 30, see below) having a first end (See annotated figure below) and a second end opposite the first end (See figure below, end opposite first end), wherein the first end of the outer wall is connected to the second end of the inner wall (Fig. 3B), wherein the second end of the outer wall is separated from the inner wall by a radial gap (Fig. 3B), and wherein, when the outer wall is inserted into the nostril of the patient, the outer wall is configured to conform to the nostril (Paragraphs 178 when inserted it forms a seal with the nostril and therefore would be conforming) by compressing in a first direction and expanding in a second direction (Per the instant application specification at paragraph 29 when the pillow is inserted, the nasal pillow is compressed in the direction of the minor elliptical axis causing a corresponding elongation in the direction of the major elliptical axis. The examiner notes that any nasal pillow inserted into the nose which is compressed in one direction would expand in another direction), and an edge of the second end of the outer wall is configured to engage with one or more points inside the nostril to retain the edge inside the nostril. (Paragraph 61, paragraph 180, Figs 5A and 5B illustrate how the angle of the wedge locks the airway in place)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have modified the nasal pillows of Lubke to have the inner wall and the outer wall with a radial gap and wherein an edge of the outer wall is configured to engage a nostril at one or more points as taught by Noble to provide a self-retaining pillow that may be capable of functioning without straps. (Paragraph 160)

Regarding claim 13, Lubke in view of Lubke teaches the nasal pillows of claim 11, and Lubke teaches wherein: the first nasal pillow further comprises a first interconnection proximal to the first end of the inner wall of the first nasal pillow (Annotated Figure 34a, boxed off area labeled “interconnection”. The bottoms of the pillows of the Fig. 34a and Fig. 89B embodiments are the first end, so after the modification of the walls into dual-walls the first end of the inner wall would still be proximal to the interconnection when compared to the second end being more distal Paragraph [0196] discloses this base portion is communicated ; and the second nasal pillow further comprises a second interconnection proximal to the first end of the inner wall of the second nasal pillow (Similarly, because these are pair of nasal pillows, there is a matching interconnection for the second nasal pillow).

    PNG
    media_image2.png
    442
    694
    media_image2.png
    Greyscale


Regarding claim 14, Lubke in view of Noble teaches the nasal pillows of claim 13, and Lubke further teaches wherein: the first interconnection of the first nasal pillow comprises a first counter bore (Annotated Figure 34a, “counterbore” labels the inside annular cavity) to which the first portion of the air entrainment device is attached (Paragraph [0192] discloses the interconnection may be connected into the recess of the sealing assembly); and the second interconnection of the second nasal pillow comprises a second counter bore to which the second portion of the air entrainment device is attached (Similarly, because these are pair of nasal pillows, there is a matching counterbore for the second nasal pillow).

Regarding claim 15, Lubke in view of Noble discloses the nasal pillows of claim 13, and Lubke further teaches wherein: the first interconnection of the first nasal pillow comprises a first over-molded component to which the first portion of the air entrainment device is attached (Paragraph [0191] discloses the nasal pillow including the base is molded. Paragraph [0196] discloses this connects to the air entrainment device); and the second interconnection of the second nasal pillow comprises a second overmolded component to which the second portion of the air entrainment device is attached (Similarly, because these are pair of nasal pillows, there is a matching overmolded component for the second nasal pillow).

Regarding claim 16,  Lubke in view of Noble teaches the nasal pillows of claim 11, and Lubke further teaches wherein the first direction represent a first cross-sectional direction of the nostril and is substantially perpendicular to a columella of the patient when the outer wall is inserted into the nostril of the patient (See figures 34c-2 and 34c-4, the minor axis is perpendicular) and the second direction represents a second cross-sectional direction of the nostril that is perpendicular to the first direction and substantially parallel to the columella of the patient when the outer wall is inserted into the nostril of the patient (Fig. 34c-2, 34c-4, the major axis is parallel to the columella).

Regarding claim 17, Lubke in view of Noble teaches the nasal pillows of claim 11, and Lubke further teaches wherein, when at least one of the first nasal pillow or second nasal pillow is not inserted into the nostril of the patient, a ratio of a minor axis of a cross section of the outer wall to a major axis of the cross section of the outer wall is in the range of 0.8 to 1 (Paragraph [0212] disclose the nasal prongs may have a circular shape. The ratio of the major and minor axis of a circle is 1).

Regarding claim 19, Lubke in view of Noble teaches the nasal pillows of claim 11, and Lubke further teaches wherein, when at least one of the first nasal pillow or second nasal pillow is inserted into the nostril of the patient, the outer wall forms a seal against the interior walls of the nostril (Paragraph [0014] discloses a sealing engagement).

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lubke (U.S. PG Pub 20120145158), in view of Noble as applied to claim 17 above, and further in in view of Gunaratnam (U.S. PG Pub 20040226566)
Regarding claim 18, Lubke in view of Noble teaches the nasal pillows of claim 17, and Lubke further teaches wherein, when the nasal pillow is inserted into the nostril of the patient, the outer wall is configured to be compressed (Fig. 34c-2 and 34c-4; Paragraph [0199] discloses the compression of dimension D to d. The modified dual-wall embodiment should functional similarly as single wall embodiment because it was taught that this compressive effect can be achieved with either a single or double wall arrangement in Paragraph [0026]).
that the ratio of the minor axis of the cross section to the major axis of the cross section is less than 0.8.
However, Gunaratnam does teach nasal pillows with a ratio of the minor axis of the cross section to the major axis of the cross section is less than 0.8 (Paragraph [0227] teaches nasal pillows with an ellipse ratio of 0.7 which is based on the patient’s nostril circumference)
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the compressible nasal pillows disclosed by Lubke to compress to the ellipse ratio of less than 0.8 taught by Gunaratnam in order to provide a fit based on anthropometric data of the patient’s nostril to ensure a proper fit (Gunaratnam; Paragraph [00227]).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are not persuasive. Applicant argues that the “an interconnection that couples the nasal pillow to an air entrainment device that, during operation, entrains ambient air with delivered oxygen according to a first amplification ratio, wherein the inner wall is configured to maintain the flow amplification ratio of the entrainment device during operation” is not taught by the references. The examiner respectfully disagrees.  The interconnection of Lubke is structurally the same as the claimed interconnection and so would be expected to perform in the same way when connected to an entrainment device. The examiner notes that the entrainment device is not positively recited in the claims and is not considered to be a part of the invention. However, the examiner notes that Allum (US 2011/0214676), Fig. 31 teaches a nasal pillow with an interconnection to a manifold which entrains air to be combined with oxygen. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0214676 teaches an interconnect as claimed (Fig. 31).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785